Case 3:18-cv-02764-LAB-NLS Document 3-3 Filed 12/11/18 PageID.42 Page 1 of 5



 1   ANOOP PRASAD (#250681)
     JINGNI (JENNY) ZHAO (#284684)
 2   KEVIN CHUN HOI LO (#278908)
     MELANIE CHUN-YU KIM (#292588)
 3
     ASIAN AMERICANS ADVANCING JUSTICE –
 4   ASIAN LAW CAUCUS
     55 Columbus Avenue
 5   San Francisco, California 94111
     Telephone: (415) 896-1701
 6   Fax: (415) 896-1702
     Email: jennyz@advancingjustice-alc.org
 7

 8   Attorneys for Petitioner SEAR UN

 9
                              UNITED STATES DISTRICT COURT
10                          SOUTHERN DISTRICT OF CALIFORNIA
11   SEAR UN,                                              Case No. 3:18-cv-2764-H-NLS
12                       Petitioner,
                                                           DECLARATION OF SOEUN NEAT
13
           v.
14
     GREGORY J. ARCHAMBEAULT, Field Office
15   Director, San Diego Field Office, United States
     Immigration and Customs Enforcement; RONALD
16   D. VITIELLO, Acting Director, United States
     Immigration and Customs Enforcement;
17   KIRSTJEN M. NIELSEN, Secretary, United States
18   Department of Homeland Security; and
     MATTHEW G. WHITAKER, Acting United
19   States Attorney General,

20                       Respondents.

21

22

23

24

25

26

27

28


                                        DECLARATION OF SOEUN NEAT
Case 3:18-cv-02764-LAB-NLS Document 3-3 Filed 12/11/18 PageID.43 Page 2 of 5



 1
     I, Soeun Neat, declare and state as follows:
 2

 3      1. I make this declaration from my personal knowledge or based on information that I

 4          believe to be true. If called to testify to these facts, I could and would do so competently.

 5      2. My husband Sear Un and I have known each other for about thirty years. We were both

 6          born in Cambodia during the Khmer Rouge, and our families were friendly with each
            other.
 7

 8      3. When I was a few months old, there was barely anything to eat, and when my 2-year-old
            sister and I got sick, my mother traded the little rice we had to pay a doctor to see her. She
 9
            had the terrible choice of choosing to provide medical care for one of us, and she picked
10
            my older sister. Unfortunately, my sister died from her illness and I survived even though
11
            I did not have help. My older brother Thy survived by finding insects and lizards to eat,
12          but two of my other siblings also died from illness and hunger.
13      4. My mother never talked to me about my dead siblings, and I only know what I do about
14          them through my brother Thy. My mother and I had a complicated relationship before she
15          passed away in April 2015. I know she loved me a lot, but she didn’t know how to show it

16          except for being very protective of me.

17      5. While two million Cambodians were killed during the genocide, both of our families

18          managed to escape to the same Thai refugee camp called Khao-I-Dang. Sear’s family was
            accepted to the United States as refugees in 1984 while my family came here the year
19
            after. Neither of us remembers much, but our parents and older siblings are haunted by the
20
            many deaths and tragedies from this time.
21
        6. Sear does not have any family members left in Cambodia. Some of them died in the
22
            genocide, but the rest immigrated to the United States. Most of them settled in Long
23          Beach in California, and others went to Nevada and Utah. I still have some family in
24          Cambodia, but I have never contacted them. I don’t even know their names and I have not
25          been back to Cambodia.

26      7. After a first date in September 1999, Sear and I have been officially a couple since April
27          9, 2003. We got married on February 27, 2017 in the Chula Vista courthouse, and we

28          want to have a small marriage celebration with our family and friends soon.

                                                     2
                                         DECLARATION OF SOEUN NEAT
Case 3:18-cv-02764-LAB-NLS Document 3-3 Filed 12/11/18 PageID.44 Page 3 of 5



 1      8. Sear used to have trouble with alcoholism, but when our son Manee was born in 2004, he
 2         committed to giving up drinking for the sake of our family. Starting in August 2004, Sear

 3         participated in the Adult Alcohol and Drug Treatment Program at the Union of Pan Asian
           Communities.
 4

 5      9. After Sear finished the program in March 2005, he maintained his sobriety by attending
           Narcotics Anonymous group meetings. He continues to mentor and motivate drug and
 6
           alcohol addicts to stay clean and sober. Sear has known the lows of addiction, and he uses
 7
           himself as an example to help youth stay on the right path to being productive society
 8         members. Sear has been sober now for fourteen years.
 9
        10. I suffer from a painful birth defect called chiari malformation: my skull connects to my
10         spine through an abnormally large opening. This causes excruciating migraines and body
11         swelling. There’s a chance that the condition could worsen, and at that point, I will require
12         surgery to open up my skull. I also have hypothyroidism, which fatigues me all the time

13         and causes my legs and neck to swell and cramp. I am taking medication that helps with
           the swelling.
14
        11. I am currently being diagnosed for a violent cough that has lasted more than five months.
15
           The coughing is so intense that I sometimes can only sleep for an hour per night. The
16
           doctors do not know exactly what is wrong.
17
        12. When I was pregnant with our daughter Soraneen in 2014, I had to stop working as a
18
           certified nurse assistant because I was unable to perform my regular duties. My job
19
           involved a lot of lifting and pushing, and I often was not able to stand after finishing a
20         shift. My back would be in extreme pain for days at a time. Since the job did not allow for
21         modified duties for pregnancy or even disabilities, I decided to resign for the safety of my
22         unborn child.

23      13. In 2016, I went back to school to become a pharmacy technician because it was a job that
24         was not as hard on my body. I was hired as a pharmacy technician in April 2017 with
           Sharp Memorial Hospital in San Diego, California.
25

26      14. I am currently seven months pregnant with our third child. Sear and I still need to decide
           on a name for her. I took leave from my pharmacy technician job in March 2018 and
27
           resigned in October 2018. I was unable to work anymore because I have been bleeding
28

                                                    3
                                        DECLARATION OF SOEUN NEAT
Case 3:18-cv-02764-LAB-NLS Document 3-3 Filed 12/11/18 PageID.45 Page 4 of 5



 1         and coughing violently every day. Anytime I lift something that is more than five pounds,
 2         I bleed even more heavily. I am essentially dependent on my husband’s care because I do

 3         not have reliable medical insurance.

 4      15. Due to my medical issues, Sear has been the primary financial provider in our relationship

 5         since 2010, and now that I’m not working, he is our only income. Sear has worked as a
           bindery operator for twenty-two years. Even after a twelve-hour work shift, Sear helps me
 6
           with daily chores when I’m too tired or sick to do them. He doesn’t complain about the
 7
           heavy burden he bears.
 8
        16. It has been incredibly difficult without Sear around. Since ICE re-detained him in
 9
           September, money has been tight and we began going into debt in October. Our family is
10         thrifty, but we owe more than seven thousand dollars now.
11
        17. My kids need their father. Without Sear around, my children are depressed. It is hard to
12         fully tell how Sear’s absence affects my son Manee because he doesn’t like to talk about
13         it. My daughter Soraneen cries all the time, asking where Sear is. Every time I let my
14         daughter talk to Sear, she tells him to stop working because she doesn’t know that he is
           detained and she thinks he is simply working a very long shift. On our first video visit
15
           after Sear was detained, she sobbed for the entire hour and could not be consoled. Sear
16
           and I were not able to talk because she would refuse to leave the screen.
17
        18. Since the video visits are so upsetting for Soraneen, we now only do in-person visits
18
           because Sear is able to hold her in his arms the whole time. These visits are limited to
19
           once a week for two hours. Otay Mesa Detention Facility only allows four people at a
20         time, so Sear’s other family aren’t always able to see him. My kids and I buy food from
21         the vending machines to eat with Sear so that we can still share a meal as a family. It is
22         frustrating because the machines are often empty or are too full with coins to vend

23         anything, so we can’t dependably even have this time together. On Thanksgiving, I
           complained out of frustration to the facility staff because there was no food in the
24
           machines, but nothing was done.
25
        19. The possibility of losing Sear to deportation is unbearable. Without Sear, I would have to
26
           move out of our apartment. We would lose the car and my children & I would move into a
27
           homeless shelter. Even if I were able to work despite my illnesses and pregnancy, there is
28

                                                    4
                                        DECLARATION OF SOEUN NEAT
Case 3:18-cv-02764-LAB-NLS Document 3-3 Filed 12/11/18 PageID.46 Page 5 of 5



 1          nobody to watch my children and I would not be able to afford a baby sitter. We would
 2          have to rely on government benefits to even have food to put on the table.

 3      20. Regardless of the challenges we face, I have to be strong for my children and for Sear, and
 4          I do not let my emotions take over because I am in survival mode for the sake of my

 5          family.

 6   I declare under penalty of perjury under the laws of the United States that the foregoing is true
     and correct and that this declaration was executed in National City, California on December 9,
 7   2018.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      5
                                          DECLARATION OF SOEUN NEAT
